DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed electronic device as a whole, specifically, a stretchable substrate; a plurality of electronic elements, disposed on the stretchable substrate, wherein each electronic element comprises a functional unit and an electrode, wherein the electrode is in direct contact with the functional unit; at least one connecting element disposed between two adjacent electronic elements, wherein the two adjacent electronic elements are electrically connected to each other via the connection element, wherein each connecting element comprises: at least one stretchable conductive unit; and at least one buffer conductive unit, wherein the buffer conductive unit contacts the electrode, and the stretchable conductive unit is electrically connected to the electrode through the buffer conductive unit, and wherein yield strain of the stretchable conductive unit is greater than yield strain of the buffer conductive unit (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al (US Pub. No. 2014/0232956 A1) discloses the flexible organic light emitting display device and method for manufacturing the same.
Yoon et al (US Pub. No. 2018/0047802 A1) teaches the display apparatus.
Hiraga et al (US Pub. No. 2018/0331319 A1) discloses the display device.
Liu et al (US Pub. No. 2020/0006684 A1) teaches the stretchable display devices, methods for manufacturing the same, and electronic devices.
Wang et al (US Pub. No. 2020/0013970 A1) discloses the active device substrate.
Yueh et al (US Pub. No. 2020/0212021 A1) teaches the electronic device.
Miyauchi (US Pub. No. 2012/0125784 A1) discloses the multilayer ceramic electronic component.
Sakata et al (Japanese Pub. No. JP2020120013A) teaches the wiring board and manufacturing method of wiring board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOE H CHENG/
Primary Examiner
Art Unit 2626